 



Exhibit 10.2

     
Restricted Stock Award Agreement
  Equity LifeStyle Properties, Inc.
 
  FEIN: 36-3857684
 
  Two North Riverside Plaza
 
  Suite 800
 
  Chicago, Illinois 60606

 

         
Grantee’s Name
  Plan:   1992 Stock Option and Stock
Grantee’s Address
      Award Plan, as amended and restated
 
            Grantee’s ID:                                         

 

1.   Effective ___, you have been granted a Stock Award of ___Shares of Equity
LifeStyle Properties, Inc. (the “Company”).   2.   The Shares subject to this
Stock Award will become fully vested on the respective dates shown below:

          Shares (#)   Vest Type   Full Vesting
<Insert #>
  On Vest Date   <insert date>
<Insert #>
  On Vest Date   <insert date>
<Insert #>
  On Vest Date   <insert date>

3. (a)    This Agreement is subject in all respects to the Plan (as defined
below). The Plan is incorporated herein by reference as though set forth in
full; unless the context requires otherwise, capitalized terms not defined
herein shall have the respective meanings given to such terms in the Plan.    
(b)   The authority to manage and control the operation and administration of
this Agreement and interpret the provisions of this Agreement shall be vested in
the Committee. Any interpretation of this Agreement by the Committee and any
decision made by the Committee hereunder is final and binding on all persons.  
  (c)   This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.     (d)   This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

 



--------------------------------------------------------------------------------



 



By your signature and the Company’s signature below, you and the Company agree
that this Stock Award is granted under and governed by the terms and conditions
of the Company’s 1992 Stock Option and Stock Award Plan (as amended and
restated) (the “Plan”).

              Equity LifeStyle Properties, Inc.        
 
           
 
           
By:
           
 
           
 
  Name:
Title:   Date    
 
           
 
                     
 
  Grantee   Date    

 